Exhibit 10.1

 

[g211761kki001.gif]

 

Stephen M. Carter
Chief Executive Officer

 

 

 

 

July 31, 2007

H. Patrick Jack
Superior Essex Inc.
1601 Wall Street
Fort Wayne, IN 46803

Dear Pat:

I am pleased that you have accepted the position of EVP of Superior Essex and
President-Essex Asia Pacific headquartered in Atlanta, Georgia effective August
13, 2007.

You will also be responsible for establishing a Global Magnet Wire Council,
participating both as a strategic member and as the inaugural Chairman of the
Council.  It is anticipated that the Chairman position would rotate to other
members of the Council over time as it evolves.

Your participation in the Amended and Restated Executive Bonus Plan for 2007
(2007 Plan) will continue, but will be modified to reflect the change in
position, as described in this  letter.    25% of your bonus at target will
continue to be based on the Company’s performance against the Adjusted
Consolidated EBITDA targets for 2007 established in the 2007 Plan.  Of the
remaining 75% of your bonus at target, 7/12ths will be based on Essex Group
North America’s performance against the Adjusted Operating Income target set in
the 2007 Plan through July 31, 2007, and 5/12ths based on performance objectives
to be established for the remainder of the year with respect to the Asia Pacific
operations by you and I, subject to any required approval of the Compensation
Committee.  Otherwise, your participation, including target bonus, is unchanged.

Finally, the Company will provide moving assistance in connection with your
relocation from Ft. Wayne to Atlanta in accordance with the Company’s relocation
policy (which is attached); with one exception, at the Company’s option, the
Company will either agree to increase the amount of the replacement value
protection insurance from the normal $75,000 to $200,000 or reimburse you for
such additional coverage.

As we discussed, all other terms and conditions of your Amended and Restated
Employment Agreement remain the same.

I look forward to working with you in our Asia Pacific operations.  If this
reflects our discussions, please acknowledge your acceptance by signing below.

Sincerely,

Stephen M. Carter,
Chief Executive Officer

cc:

 

Debbie Baker-Oliver

 

 

Barbara Blackford

 

Acknowledged and agreed this 31st day of July, 2007.

 

 

 

H. Patrick Jack

 

 

 

 

 

 

150 Interstate North Parkway   ·   Atlanta, Georgia  30339-2101

Telephone 770.657.6000  ·   Fax 770.657.6449

 

 


--------------------------------------------------------------------------------